Exhibit 10.2

FORM OF STOCK APPRECIATION RIGHT AWARD AGREEMENT

This Stock Appreciation Right Award Agreement (this “Agreement”), dated as of
            , 20    , is made between Intervest Bancshares Corporation (the
“Company”) and the individual named below (the “Participant”) to record the
granting of Stock Appreciation Rights (“SARs”) to the Participant pursuant to
the Company’s 2013 Equity Incentive Plan (the “Plan”) by the Compensation
Committee of the Company’s Board of Directors.

The Company and the Participant hereby agree as follows:

1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 1:

 

  (a) The “Participant” is                             .

 

  (b) The “Grant Date” is             , 20    .

 

  (c) The number of Shares subject to this SAR Award:                     .

 

  (d) The “Expiration Date” is             , 20     .

 

  (e) The “Exercise Price” is $         per share.

Capitalized terms used in this Agreement but not defined herein shall have the
meanings given to such terms in the Plan.

2. Grant of SAR Award. The Company hereby grants to the Participant, as of the
Grant Date, SARs on the number of shares of the Company’s common stock (the
“Shares”) specified above. This SAR Award is a “Free Standing Award” within the
meaning of Section 7.1(a) of the Plan. This SAR Award represents the right, upon
exercise, to receive a cash payment only of an amount determined by multiplying
(a) the difference between the fair market value of a Share on the date of
exercise (the “Fair Market Value”) over the Exercise Price, by (b) the number of
Shares with respect to which the SAR Award is exercised (the product of (a) and
(b) is referred to herein as the “SAR Payment Amount”). In no event shall this
SAR Award entitle the Participant to receive any Shares. For purposes of
computing the SAR Payment Amount, the Fair Market Value shall mean the closing
price for one share as reported by the principal stock exchange on which the
Shares are traded on the date the SAR Exercise Election, as that term is defined
below, is received by the Company; provided, however, that if a SAR Exercise
Election is received after the close of trading for a particular day but prior
to the opening of trading for the following trading day, then the closing price
for one Share as of the most recent close of trading on such exchange will be
deemed to be the Fair Market Value, even if such close occurred on a previous
day.

3. Vesting. Subject to the Participant’s continued service with the Corporation
or its Subsidiaries unless otherwise provided in Section 4(b) and Section 6
below, the SARs shall become vested and may be exercised as follows: (a) with
respect to one-third (1/3) of the Shares, on the first anniversary of the Grant
Date, or             , 20    ; (b) with respect to an additional one-third
(1/3) of the Covered Shares, on the second anniversary of the Grant Date, or
            , 20    ; and (c) with respect to the remaining one-third (1/3) of
the Covered Shares, on the third anniversary of the Grant Date, or             ,
20    . [Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of the SARs at any time and for any
reason.] [Notwithstanding the foregoing vesting date, if, prior to the third
anniversary of the Grant Date, there is a Change of Control of the Company (as
that term is defined in the Plan) or the Participant’s employment terminates
because of death or disability, all Shares not yet vested shall become
immediately vested.]



--------------------------------------------------------------------------------

4. Exercise.

(a) The SAR Award shall be exercisable by written notice (in the form attached
hereto) which shall state the election to exercise the SARs and the number of
Shares as to which the SARs are to be exercised (a “SAR Exercise Election”).
Such written notice shall be signed by the Participant and shall be delivered in
person, by certified mail or by such other means as approved in writing by the
Company and which results in written confirmation of actual receipt by the
Secretary of the Company. Such SARs shall be deemed to be exercised upon receipt
by the Company of such written notice. In no event may this SAR Award be
exercised for less than the lesser of (i) 500 shares and (ii) the number of
unexercised Shares remaining under the SAR Award. This SAR Award shall be
exercisable only when the Fair Market Value per share of common stock subject to
the SAR Award exceeds the Exercise Price.

(b) The Committee may suspend the right to exercise the SARs during any period
for which the Committee determines, in its sole discretion, that such suspension
would be advisable or necessary in order to comply with the requirements of
(i) any applicable federal securities law or rule or regulation thereunder,
(ii) any rule of a national securities exchange, national securities
association, or other self-regulatory organization, (iii) any other federal or
state law or regulation, or (iv) any written policy of the Company in effect on
the date of the proposed exercise (each a “SAR Exercise Suspension”).
Notwithstanding the foregoing, no SAR Exercise Suspension shall extend the term
of this SAR Award beyond the Expiration Date (as defined below) or in a manner
that would otherwise result in the SARs becoming nonqualified deferred
compensation subject to Section 409A of the Code.

5. Settlement of SAR. Settlement of the SAR Payment Amount shall be made by
delivering a cash payment to the Participant equal to the SAR Payment Amount.
Such payment shall be made within thirty (30) days following a SAR Exercise
Election, and shall be subject to any applicable tax withholding obligations.
The Company may direct that any of its Subsidiaries (a “Designated Subsidiary”)
deliver the SAR Payment Amount, subject to any applicable tax withholding
obligations, to the Participant and, in such case, such payment shall be treated
as having been made directly by such Designated Subsidiary to the Participant.
If this SAR Award remains outstanding on the Expiration Date, the entire
remaining vested but unexercised portion of this SAR Award shall be deemed to
have been exercised as of the Expiration Date and such automatic exercise shall
be treated as a SAR Exercise Election.

6. Termination of Services; Forfeiture. Notwithstanding any other provision of
this Agreement, upon a termination of Participant’s services with the Company
and its Subsidiaries, (i) regardless of the reason for such termination, each
unvested SAR shall be immediately canceled and terminated, (ii) unless such
termination of Participant’s service was for “cause” (as determined by the
Committee in its sole discretion), each vested SAR shall be exercisable for a
period of ninety (90) days following such termination and, if not exercised
prior to the end of such ninety (90) day period shall be deemed to have been
exercised as of the last day of such ninety (90) day period and such automatic
exercise shall be treated as a SAR Exercise Election, and (iii) if the
termination of the Participant’s services with the Company and its Subsidiaries
was for “cause” (as determined by the Committee in its sole discretion), each
vested SAR shall be immediately canceled and terminated. For clarity, this SAR
Award shall expire and shall no longer be exercisable when all of the SARs
hereunder have been either exercised or canceled and terminated.

7. Rights as a Stockholder. Participant shall have no rights as a stockholder
with respect to any Shares subject to this SAR Award.

 

2



--------------------------------------------------------------------------------

8. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination or similar transaction affecting this SAR Award, the
rights of the Participant will be adjusted as provided in Section 11 of the
Plan.

9. Non-Transferability. Without the express written consent of the Committee,
which may be withheld for any reason in its sole discretion, the SARs may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the Participant’s lifetime only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
Participant’s executors, administrators, heirs, successors and assigns. Any
attempt to transfer the SARs in any manner, contrary to the terms and provisions
of this Agreement and/or the Plan shall be null and void and without legal force
or effect.

10. Tax Withholding The Participant hereby agrees that the Company or any
applicable Designated Subsidiary may take any reasonable actions necessary to
comply with income and employment tax withholding obligations as may be required
of the Company or any applicable Designated Subsidiary under applicable law on
account of this SAR Award. Pursuant to Section 5 above, any such withholding
required as a result of delivery of a SAR Payment Amount shall be taken from
such SAR Payment Amount to the extent possible. Any withholding required of the
Company as a result of delivery of this SAR Award or for any other reason that
cannot be taken immediately from a SAR Payment Amount may be withheld from
payroll or other amounts payable to Participant.

11. No Employment Rights. Neither the Plan nor this SAR Award shall confer upon
the Participant any right with respect to continuing employment by the Company
or any subsidiary of the Company nor shall they interfere in any way with the
right of the Company or any subsidiary of the Company to terminate the
Participant’s employment at any time, with or without Cause.

12. The Plan; Amendment This SAR Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan. In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall govern and control. The Committee shall have
the right, in its sole discretion, to modify or amend this Agreement from time
to time in accordance with and as provided in the Plan. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant, without the consent of any other person.

13. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 10
hereof) any part of this Agreement without the prior express written consent of
the Company.

14. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

16. Severability. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

17. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of SARs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the SARs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

19. Notices. All notices to the Company shall be in writing and sent to the
Company’s Secretary at the Company’s offices. Notices to the Participant shall
be addressed to the Participant at the Participant’s address as it appears in
the Company’s records.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have caused this Stock
Appreciation Right Award Agreement to be executed on the date set forth opposite
their respective signatures, it being understood that the Grant Date is set
forth on the first page of this Agreement and may differ from the date of
signature.

 

Dated:             , 20         INTERVEST BANCSHARES CORPORATION     By:  

 

    Name:       Title:       Participant: Dated:             , 20        

 

    Name:  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

STOCK APPRECIATION RIGHT (“SAR”) EXERCISE NOTICE

Intervest Bancshares Corporation

One Rockefeller Plaza, Suite 400

New York, New York 10020-2002

Attention: Secretary

 

  1. Exercise of SAR. Effective as of             , 20    , the undersigned
(“Participant”) hereby elects to exercise a stock appreciation right with
respect to                  shares of the Common Stock (the “Shares”) of
Intervest Bancshares Corporation (the “Company”) pursuant to the stock
appreciation right award agreement (the “Agreement”) by and between Participant
and the Company, dated             , 20     and pursuant to the 2013 Equity
Incentive Plan (the “Plan”).

 

  2. Representations of Participant. Participant acknowledges that Participant
has received, read and understood the Plan and the Agreement and agrees to abide
by and be bound by their terms and conditions.

 

  3. Tax Consultation. Participant understands that Participant may suffer tax
consequences as a result of Participant’s exercise of rights under the Agreement
and this Exercise Notice. Participant represents that Participant has consulted
with his or her own independent tax advisor in connection with exercising rights
under the SAR Award and that Participant is not relying on the Company for any
tax advice.

 

  4. Entire Agreement. The Plan and the Agreement are incorporated herein by
reference and constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

By this exercise, Participant agrees to provide such additional documents as the
Company may require pursuant to the Plan and to provide for the payment by the
Participant to the Company, in the manner designated by the Company, of
Participant’s withholding obligations, if any, relating to this exercise which
is not satisfied from the SAR Payment Amount.

 

  Very truly yours,  

 

  (Signature)  

 

  (Name – Printed)   Address:  

 

   

 

 

6